76 F.3d 375
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael RANKINS, Plaintiff--Appellant,andJeff Fossett;  Ronald Carter;  Thomas D. Carr;  JamesPriest;  Winston Lloyd;  James A. Brittingham,Jr.;  Jerome Baylor, Plaintiffs,v.Ronald MOATS, Warden;  Richard Lanham;  Bishop Robinson,Defendants--Appellees.Jeff Fossett, Plaintiff--Appellant,andMichael Rankins;  Ronald Carter;  Thomas D. Carr;  JamesPriest;  Winston Lloyd;  James A. Brittingham,Jr.;  Jerome Baylor, Plaintiffs,v.Ronald Moats, Warden;  Richard Lanham;  Bishop Robinson,Defendants--Appellees.Ronald Carter, Plaintiff--Appellant,andMichael Rankins;  Jeff Fossett;  Thomas D. Carr;  JamesPriest;  Winston Lloyd;  James A. Brittingham,Jr.;  Jerome Baylor, Plaintiffs,v.Ronald Moats, Warden;  Richard Lanham;  Bishop Robinson,Defendants--Appellees.Thomas D. Carr, Plaintiff--Appellant,andMichael Rankins;  Jeff Fossett;  Ronald Carter;  JamesPriest;  Winston Lloyd;  James A. Brittingham,Jr.;  Jerome Baylor, Plaintiffs,v.Ronald Moats, Warden;  Richard Lanham;  Bishop Robinson,Defendants--Appellees.James Priest, Plaintiff--Appellant,andMichael Rankins;  Jeff Fossett;  Ronald Carter;  Thomas D.Carr;  Winston Lloyd;  James A. Brittingham, Jr.;Jerome Baylor, Plaintiffs,v.Ronald Moats, Warden;  Richard Lanham;  Bishop Robinson,Defendants--Appellees.Winston Lloyd, Plaintiff--Appellant,andMichael Rankins;  Jeff Fossett;  Ronald Carter;  Thomas D.Carr;  James Priest;  James A. Brittingham, Jr.;Jerome Baylor, Plaintiffs,v.Ronald Moats, Warden;  Richard Lanham;  Bishop Robinson,Defendants--Appellees.James A. Brittingham, Jr., Plaintiff--Appellant,andMichael Rankins;  Jeff Fossett;  Ronald Carter;  Thomas D.Carr;  James Priest;  Winston Lloyd;  JeromeBaylor, Plaintiffs,v.Ronald Moats, Warden;  Richard Lanham;  Bishop Robinson,Defendants--Appellees.Jerome Baylor, Plaintiff--Appellant,andMichael Rankins;  Jeff Fossett;  Ronald Carter;  Thomas D.Carr;  James Priest;  Winston Lloyd;  James A.Brittingham, Jr., Plaintiffs,v.Ronald Moats, Warden;  Richard Lanham;  Bishop Robinson,Defendants--Appellees.
Nos. 95-7256, 95-7257, 95-7258, 95-7259, 95-7260, 95-7261,95-7262, 95-7263.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 11, 1996.Decided Jan. 24, 1996.

Michael Rankins, Jeff Fossett, Ronald Carter, Thomas D. Carr, James Priest, Winston Lloyd, James A. Brittingham, Jr., Jerome Baylor, Appellants Pro Se.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


1
Affirmed by unpublished per curiam opinion.

PER CURIAM

2
Appellants appeal from the district court's orders denying relief on their 42 U.S.C. § 1983 (1988) complaints.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Rankins v. Moats, No. CA-95-1982-JFM (D.Md. July 26, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED